
	
		II
		112th CONGRESS
		2d Session
		S. 3143
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on confectionery
		  (including gum) containing synthetic sweetening agents (e.g., saccharin)
		  instead of sugar.
	
	
		1.Confectionery (including gum)
			 containing synthetic sweetening agents (e.g., saccharin) instead of
			 sugar
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Confectionery (including gum) containing synthetic sweetening
						agents (e.g., saccharin) instead of sugarFreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
